Title: From James Madison to Louis-Marie Turreau de Garambouville, 20 October 1806
From: Madison, James
To: Turreau de Garambouville, Louis-Marie



Sir,
Depart. of State, October 20th. 1806.

I have had the honor to receive and lay before the President your note, communicating, by order of your Government, the accession of H. I. H. Prince Louis to the throne of Holland, the nomination of His Eminence Cardinal Fesch as coadjutor and successor of the Arch Chancellor of the Germanic Empire; and the disposal of the Principality of Beneventum in favor of His Excellency M. Talleyrand & that of Ponte Corvo in favor of Marshal Bernadotte.
The President has a just sensibility to the respect for the U.S. manifested by the communication of those events, on the part of H. I. and R. M.
Remote as they are from the Theatre of the great changes operating on the other hemisphere, they are unqualified to estimate their effects, and faithful to their own principles, they undertake not to judge for others of the political systems which may be most suitable.  Situation therefore, as well as duty, restrain them to the expression of a benevolent Solicitude for the welfare of other nations, particularly of those whose destiny So essentially falls under the auspices of the Emperor and King, and, above all of France with which they have had such early, friendly & interesting relations.  They cannot therefore better express the sentiments awakened by the present occasion, than in sincere wishes, that the plans emanating from the genius of her Imperial Chief may have a termination, which, securing the tranquillity and advancing the happiness of nations, may give to his glory its sublimest lustre.  In conveying these sentiments, by direction of the Pres. I avail myself of the opportunity of &c.

Signed{2m#}James Madison

